J. S02002/17


NON-PRECEDENTIAL DECISION – SEE SUPERIOR COURT I.O.P. 65.37

STONECREST ACQUISITIONS, LLC            :     IN THE SUPERIOR COURT OF
                                        :           PENNSYLVANIA
                  v.                    :
                                        :
DAYEN HALL,                             :          No. 2077 EDA 2016
                                        :
                       Appellant        :


                   Appeal from the Order, June 22, 2016,
            in the Court of Common Pleas of Philadelphia County
                       Civil Division at No. 001560-12


BEFORE: FORD ELLIOTT, P.J.E., STABILE AND MOULTON, JJ.


MEMORANDUM BY FORD ELLIOTT, P.J.E.:                  FILED MARCH 21, 2017

     Dayen Hall appeals the order of the Court of Common Pleas of

Philadelphia County that granted the motion for judgment on the pleadings

of Stonecrest Acquisitions, LLC (“appellee”) and ordered appellee to take

immediate possession of the property located at 2222 Greenwich Street,

Philadelphia, Pennsylvania 19146 (“the Property”).

     The procedural history, as recounted by the trial court, is as follows:

                  On December 17, 2015, [a]ppellee initiated
           this action by filing a Complaint in Ejectment against
           John Does No. 1 to 3 with regard to the property
           located at 2222 Greenwich Street in the City of
           Philadelphia.[1] On January 5, 2016, [appellant]
           filed an Answer to the Complaint. On February 22,

1
  In the complaint, appellee indicated that it was the legal and record owner
of the Property and that appellant had been occupying the Property for an
indeterminate period of time without any legal or equitable right to do so
and without appellee’s permission.
J. S02002/17


            2016, [appellee] filed Preliminary Objections to
            [appellant’s] Answer, which this Court sustained on
            March 21, 2016 and further directed [appellant] to
            file an Answer comporting with the Pennsylvania
            Rules of Civil Procedure.      On April 12, 2016,
            [appellee] filed an Amended Answer to the
            Complaint.[2] On April 22, 2016, [appellee] filed
            Preliminary Objections to [appellant’s] Amended
            Answer. On May 17, 2016, this Court overruled the
            Preliminary Objections without prejudice to raise the
            issues in a motion for judgment seeking possession
            of the property.

                  On May 31, 2016, [appellee] filed a Motion for
            Judgment on the Pleadings, to which no response
            was filed. On June 23, 2016, this Court granted
            [appellee] judgment in possession of the property
            located at 2222 Greenwich Street in the City of
            Philadelphia, with the caveat that no writ of
            execution could be issued until [appellant’s] name
            was substituted upon the docket, in accordance with
            the Pennsylvania Rule of Civil Procedure 410. On
            June 27, 2016, [appellee] filed a Praecipe to
            Substitute John Does No. 1 to 3 with [appellant] and,
            on June 28, 2016 [appellee] filed a Praecipe for Writ
            of Possession. On June 29, 2016, [appellant] filed a
            Notice of Appeal to the Superior Court of
            Pennsylvania.

Trial court opinion, 8/23/16 at 1-2 (emphasis in original).

      Appellant raises the following issue before this court:

            [D]id the court err as a matter of law in holding a
            summary judgment, the case was supposed to be
            heard by the judge in January 2017 since the
            ongoing debates over who has legal rights and that
            Pennsylvania not recognize [appellee’s] claim of
            property this matter should not be determent [sic]


2
  In the answer, appellant claimed negligence, asserted that appellee was
partially responsible, and claimed that he had paid $88,500 to Bank of
America. Bank of America held the mortgage at one time.


                                     -2-
J. S02002/17


            by default because        true   ownership    is   the
            [appellant][?]

Appellant’s brief at 1.3

                   [Appellate review of an order granting a
                   motion for judgment on the pleadings] is
                   plenary. The appellate court will apply
                   the same standard employed by the trial
                   court.    A trial court must confine its
                   consideration to the pleadings and
                   relevant documents.       The court must
                   accept     as   true  all   well  pleaded
                   statements of fact, admissions, and any
                   documents properly attached to the
                   pleadings presented by the party against
                   whom the motion is filed, considering
                   only those facts which were specifically
                   admitted. Further, the court may grant
                   judgment on the pleadings only where
                   the moving party’s right to succeed is
                   certain and the case is so free from
                   doubt that trial would clearly be a
                   fruitless exercise.

            Steiner v. Bell of Pennsylvania, 426 Pa.Super. 84,
            87-88, 626 A.2d 584, 586 (1993). (Citations and
            footnote omitted). We must determine if the trial
            court’s action was based on a clear error of law or
            whether there were facts disclosed by the pleadings
            which should properly go to the jury. Kelly v.
            Nationwide Insurance Company, 414 Pa.Super.
            6, 10, 606 A.2d 470, 471 (1992).

Kafando v. State Farm Mut. Auto. Ins. Co., 704 A.2d 675, 676

(Pa.Super. 1998).




3
   Appellant’s brief contains no page numbers.      For the ease of our
discussion, we have assigned each page a corresponding number.


                                     -3-
J. S02002/17


      A   motion     for   judgment   on    the   pleadings   is   governed   by

Pa.R.Civ.P. 1034, which provides:

            (a)     After the pleadings are closed, but within such
                    time as not to delay the trial, any party may
                    move for judgment on the pleadings.

            (b)     The court shall enter such judgment or order
                    as shall be proper on the pleadings.

Pa.R.Civ.P. 1034.

                   The plaintiffs’ burden in an action in ejectment
            at law is clear: they must establish the right to
            immediate exclusive possession. Recovery can be
            had only on the strength of their own title, not the
            weakness of defendant’s title.        The crux of an
            ejectment action, therefore, rests with the plaintiffs’
            ability to identify, by a preponderance of the
            evidence, the boundaries of a parcel of land to which
            they are out of possession but for which they
            maintain paramount title.

Doman v. Brogan, 592 A.2d 104, 108 (Pa.Super. 1991) (citations omitted).

      Here, the trial court determined that appellee set forth in its complaint

that appellee acquired the Property from Bank of New York Mellon, that

appellee was in possession of the recorded deed, and that appellant

remained on the property without the authority or permission of appellee.

The trial court further determined that appellant’s amended answer did not

set forth any admissions or denials but provided a series of documents which

apparently attempted to challenge the original mortgage foreclosure action.

A review of the record confirms the trial court’s assessment.




                                      -4-
J. S02002/17


     In his brief, appellant again focuses on his prior dealings with his

lender rather than whether appellee met its burden for ejectment and

judgment on the pleadings. He appears to argue that his lender engaged in

fraudulent foreclosures and that the Philadelphia Sheriff’s Department was

involved in this corruption. He argues that appellee’s fight is not with him

but with loan servicer Bank of America and its inconsistent and fraudulent

practices. He also argues that his debt has been legally settled. A party is

barred from using an ejectment action to challenge the propriety of the

underlying foreclosure matter. Fed. Nat’l Mortgage Ass’n v. Citiano, 834
A.2d 645, 647 (Pa.Super. 2003).

     Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 3/21/2017




                                   -5-